Opinion by
Judge Peters:
It is not alleged in the answer that appellee presented his claim to the bankrupt court, or received any portion of the proceeds of the assets administered by that court.
The mortgage was executed to appellee’s testator a considerable length of time before( appellant applied for the benefit of the bankrupt law, and appellee only sought to subject the mortgaged prop*91erty to the payment of his debt, and that was the only relief that the court below adjudged, no personal judgment against appellant being rendered.

D. Jayne, for appellant.

-, for appellees.
The answer presented no defense and no error prejudicial to appellant is perceived, wherefore the judgment is affirmed.